Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination
REC§Y.V‘"JEEJ
Cn**=`"!@ll€y NC UNITED STATES DISTRICT COURT
misc ii 2018 f°“he
C|el.k’ U S Di§trict Court Western District of North Carolnia g
Weste'" D'S"ici NC Charaoae_ Division

Nathanie| Cannon -- id 1
10826 Smugglers Noich Ct. Case N°' d ~’l il C\l Ul g ul
White PlainS, MD. 20695 (to be filled in by the Clerk’s @j'z`ce)

 

Plal'ntz;#(s)
(Write the fall name of each plainajfwhn isfiling this complaint
Ifthe names of all the plaintiffs cannot fit in the space above,
please write "see attached” in the space and attach an additional
page with the full list afnames.)

...V.

.llll'y Tl`lalf (checlc one) I:IYCS ENO

Charter Communications
2910 Whitehall Park Dr.
Charlotte, N.C. 28273

 

Defendant(s)
(Write thefull name of each defendant Who is being sued. Ifthe
names of all "ihe defendants cannot fit in the space above, please
write “see attached ” in the space and attach an additional page
with thef¢ll list of names. )

VVVVVVVVV\/V\/VVV

COMPLAINT FOR EMPLOYMENT DISCRIMINATION

I. The Parties m This Complaint
A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint Attach additional pages if

 

 

 

 

 

 

needed.
Name Nathanie| Cannon
Street Address 10826 Smugg|ers Notch Ct
City and County White Plains
State and Zip Code MD 20695
Telephone Number 704-608-0266
E-mail Address Scorp6578@yahoo.com

 

B. The Defendant(s)

Provide the information below for each defendant named in the complaint, Whether the defendant is an
individual, a government agency, an organization, or a corporation For an individual defendant,
include the person’S job or title (sznuwn). Attach additional pages if needed.

Case 3:18-cV-00657-GC|\/| Document 1 Filed 12/11/18 Page 1 of 21 Pageiofe

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination

Defendant No. 1
Name
Job or Title (1f known)
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address (iflmown)

Defendant No. 2

Name

Job or Title (ifknown)
Street Address

City and County

State and Zip Code
Telephone Number
E-mail Address (ifknown)

Defendant No. 3

Name

Job or Title afknown)
Street Address

City and County

State and Zip Code
Telephone Nu mb er
E-mail Address (ifknown)

Defendant No. 4

Name

Job or Title (ifknown)
Street Address

City and County

State and Zip Code
Telephone Number
E-rnail Address (ifknown)

(

Charter Communications

 

 

2910 vvhitehan Park Dr.

 

Charllotte

 

N.C. 28273

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Case 3:18-cV-00657-GC|\/| Documentl Filed 12/11/18

Pa.ge 2 01:21 Pagezofé

 

 

Pro Se 7 (Rev. 12/16) Complaint for Employment Discn`mjnation

C. Place of Employment

The address at Which l sought employment or Was employed by the defendant(s) is

 

 

 

 

 

Name Charter Communications/Spectrum
Street Address 2910 Whiteha|| Park Dr
City and County Chartlotte
State and Zip Code N.C. 28273
Telephone Number
II. Basis for Jurisdiction

This action is brought for discrimination in employment pursuant to (check all that apply):

1:|

l:|[:][]

Title Vll of the Civil Rights Act of 1964, as codified, 42 U.S.C. §§ 2000e to 2000e-17 (race

color, gender, religion, national origin).

7

(Note.' In order to bring suit in federal district court under Title VH, you must first obtain a
Notice ofRight to Sue letter from the Equal Employinent Opportunity Commission.)

Age Discrimination in Employment Act of 1967, as codified, 29 U.S.C. §§ 621 to 634.

(Note: In order to bring suit in federal district court under the Age Discrimination in
Employment Act, you must first jile a charge with the Equal Employment Opportunity
Commission.)

Arnericans with Disabilities Act of 1990, as codifiedj 42 U.S.C. §§ 12112 to 12117.

(Note.' In order to bring suit in federal district court under the Americans with Disabilities
Act, you must first obtain a Notice of Right to Sue letterfrom the Equal Employment
Opportunity Commission.)

Other federal law (speci,‘j) the federal law):

 

Relevant State law (specijj), iflmown):

 

Relevant city 01' county law (specijj), if known):

 

Case 3:18-cV-00657-GC|\/| Document 1 Filed 12/11/18 Page 3 of 21 page3of6

 

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrirnination

III.

Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments State as briefly as possible the
facts showing that each plaintiff is entitled to the damages or other relief sought State how each defendant was
involved and what each defendant did that caused the plaintiff harm or violated the plaintiffs rights, including
the dates and places of that involvement or conduct If more than one claim is asserted, number each claim and
Write a short and plain statement of each claim in a separate paragraph Attach additional pages if needed.

A. The discriminatory conduct of which 1 complain in this action includes (check all that applyy:

EEEIEEE

Failure to hire me.

Termination of my employment

Failure to promote me.

F ailure to accommodate my disability.

Unequal terms and conditions of my employment.
Retaliation.

Otllel‘ aCfS (speci/y)Z

 

U\lote: Only those grounds raised in the charge fled with the Equal Employment
Opportunity Commission can be considered by the federal district court under the
federal employment discrimination statutes.)

 

B. lt is my best recollection that the alleged discriminatory acts occurred on date(s)
July 7, 2017
C. I believe that defendant(s) (check one):

|:|

is/are still committing these acts against me-

is/are not Still committing these acts against me.

D. Defendant(S) discriminated against me based on my (check all that apply and axplain):

IEEEEEE

face

 

color

 

gender/sex

 

religion

 

national origin

 

age (year afbirrh) (only when asserting a claim of age discrimination.)

disability or perceived disability (specijj) disabilizy)

 

E. The facts of my case are as follows Attach additional pages if needed.

Case 3:18-cV-00657-GC|\/| Document 1 Filed 12/11/18 Page 4 of 21

Page 4 of 6

 

 

 

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination

Please see attached complaint

 

(Note.' As additional support for the facts of your claim, you may attach to this complaint a copy of
your charge filed with the Equal Employment Opportunity Commission, or the charge filed with the
relevant state or city human rights division.)

IV. Exhaustion of Federal Adminjstrative Remedies

A. lt is my best recollection that l filed a charge with the Equal Employment Opportunity Commission or
my Equal Employment Opportunity counselor regarding the defendants alleged discriminatory conduct
011 (date)

August 1, 2017

 

B. The Equal Employment Opportunity Corrnnission (check one):
l:l has not issued a Notice of Right to Sue letter.
issued a Notice of Right to Sue letter, Which l received on (dare) 03/05/2018

 

(Note: Attach a copy of the Notice of Right to Sue letter from the Equal Employment
Opportunity Commission to this complaint )

C. Only litigants alleging age discrimination must answer this question

Since filing my charge of age discrimination with the Equal Employment Opportunity Commission
regarding the defendants alleged discriminatory conduct (check one):

 

l:l 60 days or more have elapsed
l:l less than 60 days have elapsed

V. Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
arguments Include any basis for claiming that the wrongs alleged are continuing at the present time, Include the
amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any punitive
or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or punitive
money damages

Case 3:18-cV-00657-GC|\/| Document 1 Filed 12/11/18 Page 5 of 21 Page§ef,$

Pro Se 7 (Rev. 12/16) Coniplaint for Ernployment Discriminalion

P|ease see attached complaint

 

Vl. Certiiication and Closing

Under F ederal Rule of Civil Procedure ll, by signing below, l certify to the best of my knowledge, information,

and belief that this complaint (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a

nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have

evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule ll.

A. For Parties Without an Attorney

l agree to provide the Clerk’s Office with any changes to my address where case-related papers may be
served l understand that my failure to keep a current address on file with the Clerk’s Office may result

in the dismissal of my case.

Date of signing: 11/28/2018

Signature of Plaintiff 44 &W\&W_& 0 C~va».@~_-

 

Primed Name of Piaimifr \\\L won Q,,\;.C\ /1 waco

 

B. For Attorneys

Date of signing:

Signature of Attorney

 

Printed Name of Attomey

 

Bar Number

 

Name of Law Firm

 

Street Address

 

State and Zip Code

 

Telephone Number

 

E-mail Address

 

Case 3:18-cV-00657-GC|\/| Document 1 Filed 12/11/18 Page 6 of 21

Page 6 of 6

 

 

v '" ' ' ,,,:;'ri ,,,,, ' l ,. , ' ' " ' '

Case 1:18-cv-00624-JEB Document 1-1 Filed 03/06/18 Page 1 of 3

EEoc rim 151 inns) U.S. EQUAL EMPLO‘(MENT OPPORTUNlT'{ COMM|SS|ON

DisMissAL AND Nonce oF Rlein's

 

T°i NathanlelA.Cannon Fr°m¢ Charlotte Dlstrlct Offioe

10826 Smugglers Notch Court 129 W. Trade Street
White Plains, MD 20695 Sulte 4i]0

Charlotte, NC 28202

 

[:l On behalf of person(s) aggrieved whose identity is
CONFIDENTIAL (29 CFR §1601,7(a)) 7
EEOC Charge'No. EEOC Representatlve Telephone No.

Nancy L. Chapman,
846-2017-29706 investigator (704) 954-6541

 

THE EEOC lS CLOS|NG lTS FlLE ON THlS CHARGE FOR THE FOLLOWlNG REASONt
The facts alleged in the charge fail to state a claim under any of the statutes enforced by the EEOC.

Your allegations did not involve a disability as defined by the Americans With Disabilitles Act.
The Respondent employs less than the required number of employees or is not otherwise covered by the statutes

Your charge was not timely filed with EEOG; ln other words. you waited too long after the date(s) of the alleged
discrimination to tile your charge

The EEOC issues the following determinatlon: Based upon its lnvestlgation, the EEOC is unable to conclude that the
information obtained establishes violations of the statutes This does not certify that the respondent is in compliance with
the statutes No iinding is made as to any other issues that might be construed as having been raised by this charge.

E‘ll:li:lii[l

The EEOC has adopted the findings of the state or local fair employment practices agency that investigated this charge.

U[l

Oiher (brieily staie)

- NOT|CE OF SUlT RIGHTS -
(See the additional information attached to this form.}

Title Vill the Americans with Disabilities Act, the Genetic information Nondlscrimlnatlon Act, cr the Age

Discrlminatlon in Empioyment Act: This will be the only notice of dismissal and of your right to sue that we will send youq

You may file a lawsuit against the respondenl(s) under federal law based on this charge in federal or state court‘ Your
lawsuit must be filed WlTHlN 90 D'AYS of your receipt of this notice; or your right to sue based on this charge will be
lost (l'he time limit for filing suit based on a` claim under state law may be different.)

F_qual Pay Act iEPA): EPA suits must be filed in federal or state court within 2 years (3 years for willful violations) of the
alleged EPA underpayment This means that backpay due for any violations that occurred more than 2 years 13 gearsi
before you file suit may not be collectible.

On behalf of the Commission

`7/,*:¢{5;~/%@ MAR 5 2018

 

Enolcsureslsl Reubegbanlel$, Jl'.. {DEFG Ma”€d)
irector
°°` Shalanna L. Plrt|e Klrton Madison
Attomey MAD|SON LAW, PLLC
PARKER POE ADAMS & BERNSTElN LLP P.O. Box 53476
Three Wells Fargo Center Chlcago, lL 60653
' 401 S Tryon St.. Suite 3000
Charlotte, NC 28202

Case 3:18-cV-00657-GC|\/| Document 1 Filed 12/11/18 Page 7 of 21

 

 

l

Case 1:18-cv-00624-.JEB Document 1-1 Filed 03/06/18 Page 2 of 3

Enclosure with EEOC
Fnrrn 151 (t‘lltoi

iNFoRMATioN RELATEo 'ro Fii_iNG Sui'r
UNoER THE LAws ENFoRch ev THE EEOC

(Thls information relates to iiiing suit in Federai or Stata court under Federal law.
if you also plan to sue claiming violations of Slaie law, please be aware that dme limits and other
provisions of Slale law may be shorter or more limited than those described below.)

Tltle Vii of the Civii Rights Act, the Americans with Dlsabilities Act (ADA),
the Genetlc information Nondiscriminatlon Act (GiNA), or the Age
Discrimination in Empioyment Act (ADEA):

PRlVATE SUIT` RtGHTS

in order to pursue this matter further. you must file a lawsuit against the respondent(s) named in the charge within
90 days of the date you receive this Notice. Therefore, you should keep a record of this date. Once this 90-
day period is overl your right to sue based on the charge referred to in this Notice will be lost. if you intend to
consult an attorney, you should do so promptly Give your attorney a copy of this Notice, and its envelope, and tell
him or her the date you received it. Furthermore, in order to avoid any question that you did not act in a timely
manner, it is prudent that your suit be filed within 90 days of the date this Notlce was mailed to you (as
indicated where the Notice is signed) or the date of the postmarkl if later.

Your lawsuit may be filed in U.S. District Court or a State court of competent jurisdiction (Usuaiiy, the appropriate
'State court is the general civil trial court.) Whether you file in Federai or State court is a matter for you to decide
after talking to your attorney. Fiiing this Notlce is not enough. You must file a "complaint" that contains a short
statement of the facts of your case which shows that you are entitled to relief. Courts often require that a copy of
your charge must be attached to the complaint you file in court. if so, you should remove your birth date from the
charge Some courts will not accept your complaint where the charge includes a date of birth. Your suit may include
any matter alleged in the charge cr, to the extent permitted by court decisions, matters like or related to the matters
alleged in the charge. Generaliy. suits are brought in the State where the alleged unlawful practice occurred, but in
some cases can be brought where relevant employment records are kept, where the employment would have
been, or where the respondent has its main office if you have simple questions, you usually can get answers from
the office of the clerk of the court Where you are bringing suit, but do not expect that office to write your complaint
or make legal strategy decisions for you.

PRNATE St.iiT RIGHTS -- Equai Pay Aot (EPA):

EPA suits must be filed in court within 2 years (3 years for willful violations) of the alleged EPA underpayment back
pay due for violations that occurred more than g years la years) before you file suit may not be collectible For
example, if you were underpaid under the EPA for work performed from 7/1/08 to 12!1108, you should file suit
before 7i1i10 - not 1211/10 - in order to recover unpaid wages due for July 2008. This time limit for filing an EPA
suit is separate from the 90-day filing period under `l"itle \illil the ADA, GlNA ortho ADEA referred to above.
Therefore, if you also plan to sue under Tltle Vil, the ADA, GlNA or the ADEA, in addition to suing on the EPA
olaim, suit must be filed within 90 days of this Notice _a_ggl_ within the 2- or 3-year EPA back pay recovery period.

ATTORNEY REPRESENTAT|ON - Tltle Vil, the ADA 0|' GlNAZ

if you cannot afford or have been unable to obtain a lawyer to represent you, the U.S. District Court having jurisdiction
in your case may, in limited circumstances assist you in obtaining a lawyer. Requesls for such assistance must be
made to the U.S. District Court in the form and manner it requires {you should be prepared to explain in detail your
efforts to retain an attorney). Requeste should be made well before the end of the QD-day period mentioned abovel
because such requests do got relieve you of the requirement to bring suit within 90 days.

ATTORNEY REFERRAL AND EEOC ASSlSTANCE - Ail Stafufest

You may contact the EEOC representative shown on your Notice if you need help in finding a lawyer or if you have any
questions about your legal rlghts, including advice on which U.S. District Court can hear your case. if you need to
inspect or obtain a copy of information in EEUC‘s file on the charge, please request it promptly in writing and provide
your charge number (as shown on your Notice). While EEOC destroys charge files after a certain time, all charge files
are kept for at least 6 months after our last action on the case. Therefore, if you file suit and want to review the charge
file, please make your review request within 6 months of this Notioe. (Before filing sult, any request should be
made vin'thiri the next 90 days.)

IF YDU FILE SUIT, PLEASE SEND A COFY OF YOUR COURT COMPLAINT TO THIS OFFICE.

Case 3:18-cV-00657-GCl\/| Document 1 Filed 12/11/18 Page 8 of 21

 

' rev
l

Case 1:18-cv-00624~JEB Document 1-1 Filed 03/06/18 Page 3 of 3

NGTICE OF RIGHTS UNDER THE ADA AMENDMENTS AC'I` OF 2008 (ADAAA'): The ADA was
amended, ei?ective January l, 2009, to broaden the definitions of disability to make it easier for individuals to
be covered under the ADA/ADAAA. A disability is still defined as (l) a physical or mental impairment that
substantially limits one or more major life activities (actual disability); (2) a record of a substantially limiting
impairment; or (3] being regarded as having a disability. However, these terms are redefined, and it is easier to
be covered under the new law. -

If non lan to retain anrattorne to assist ou with our ADA clni 7 l we recommend that 'ou share this
infer on with ur attornc and six est that he or s c consult the amended re ations and
p_ppen_d_'g, §n_d other ADA related publicatioos, available at
h@:/lwww.ecoc.govllaws/tyges/dlsabili_ty rcgulations.cfm.`

     

“Actual” disability or a “record of” a disability (note: if you are pursuing a failure to accommodate claim
you must meet the standards for either “actual” or “record of” a disability):

> The limitations from the impairment no longer have to be severe or significant for the impairment to
be considered substantially limiting.

l> in addition to activities such as performing manual tasks, Walking, seeing, hearing, speaking, breathing,

learning, thinking, concentrating, reading, bending, and communicating (rnore examples at 29 C.F.R. §

1630.2(i)), “major life activities” now include the operation of major bodily functions, such as:

functions of the immune system, special sense organs and skin; normal cell growth; and digestive,

genitourinary, bowel, bladder, neurological, brain, respiratory, circulatory, cardiovascular, endocrine,

hemic, lymphatic, musculoskeletal, and reproductive functions; or the operation of an individual organ

within a body system.

Only one major life activity need be substantially limited.

With the exception of ordinary eyeglasses or contact lenses, the beneficial effects of “mitigating

measures” (e.g., hearing aid, prosthesis, medication, therapy, behavioral modiiications) are not

considered in determining if the impairment substantially limits a major life activity.

> An impairment that is “cpisodic” (e.g., epilepsy, depression, multiple sclerosis) or “in remission” (e.g.,
cancer) is a disability if it would be substantially limiting When active.

> An impairment may be substantially limiting even though it lasts or is expected to last fewer than six
months.

VV

“Regarded as” coverage:

)> An individual can meet the definition of disability if an employment action was taken because of an
actual or perceived impairment (e.g., refusal to hire, demotion, placement on involuntary leave,
termination, exclusion for failure to meet a qualification standard, harassment, or denial of any other term,
condition, or privilege of employment).

> “Regarded as” coverage under the ADAAA no longer requires that an impairment be substantially
limiting or that the employer perceives the impairment to be substantially limiting

> The employer has a defense against a “regarded as” claim only when the impairment at issue is objectively
BOIH transitory (lasting or expected to last six months or less) ALND minor.

> A person is not able to bring a failure to accommodate claim if the individual is covered only under the
“rcgarded as" definition of “disability.”

Note.' Altlzough the amended ADA states that the definition of disability “shall be construed broadly” and
“should not demand extensive analysls,” some courts require specificity in the complaint explaining how an
impairment substantially limits a major life activity or what facts indicate the challenged employment action
was because of the impairment Beyoml the initial pleading stage, some courts will require specific evidence
to establish disability Por more information, consult the amended regulations and appendix, as well as
explanatory publications, available at higg://www.eeoc.gov/laws/tvpes/disabilitv regulations.ci`m.

Case 3:18-cV-00657-GC|\/| Document 1 Filed 12/11/18 Page 9 of 21

 

 

10.

ll,

12.

Comglaint

l began working for Time Warner cable lanuary 7', 2017.

August 2014 l became seriously ill and diagnosed with hypertension, severe sleep apnea, and
vertigo and heart arrhythmia.
Recently diagnosed with carpal tunnel, anxiety and prostate issues resulting in medication,
physical therapy.
September 2014 my condition became critical and underwent emergency surgery to implant a
pacemaker.
Due to medical conditions my doctor advised a less stressful Work environment and life style
change due to the work environment exacerbated my medical condition.

September 2014 upon return to work | requested ADA accommodation to work from home via
Sedgwick which Was approved.

l continued to work from home per my doctor's recommendation with the approval of Time
Warner's management for approximately 2 ‘/z years.
Work from home accommodation Was conducive to my health as Well as my work productivity,
which improved dramatically.
Working from home prevented exacerbation of my health and allowed me to be in an
environment conducive to my health.
l suffered symptoms of sleepiness, dizziness, anxiety, high blood pressure and vertigo (affecting
my walking) in the Work place.

Working from home allowed me to compensate for these symptoms by Working in a calm and
less stressful atmosphere.
Being able to lie down during breaks when needed, take medications, monitor my pacemaker

via data With my pacemaker lab, which was required periodically or as needed.

Case 3:18-cv-00657-GC|\/| Document 1 Filed 12/11/18 Page 10 of 21

 

 

13.

14.

15.

16.

17.

18.

19.

20.

21.

22.

23.

24.

25.

lVlay 2016 Time Warner cable Was sold to Charter Communications.

l continued working from horne until August 2017 per Time Warner's approved ADA
accommodation until August 2017.
January or February 2017 Charter sent email stating the work form program discontinued and
informed all work from home employees to return to their work place.

This included me and 2 members of my team also working from horne on ADA medical
accommodations, LaRena Bush and LaQaurn |\/|oses.

l informed my management Kristin Smith (VP Operations Management) and Kyla House
(Human Resources Director) per conference call that l was not a part of the work from home
program.

l informed i\/|s. Smith and |Vls. House that l was working from home per medical ADA
accommodation.

Unaware |\/Is. Smith said she would need to get back to me. Later, |\/|s. House informed me l
would need to reapply for ADA accommodation to work from home.

l submitted ADA accommodation to Work from home via (Charter Leave Administrator) on
lVlarch 8, 2017.

Sedgwick opened claim and provided paperwork to request ADA accommodation

l submitted the paper work to my doctor who complete and submitted the completed
documents requesting my accommodation recommending work from home.

One month went by and no word from Sedgwick and l’m still working from home.
Approximately April 2017 l received a call from my Sedgwick claims representative, Emily
Freeman.

Emily asked that | contact my doctor to ask for a ”work place accommodation"- Not

understanding the request, l then asked |\/ls. Freeman if Charter was denying my ADA request.

Case 3:18-cv-00657-GC|\/| Document 1 Filed 12/11/18 Page 11 of 21

 

26.

27.

28.

29.

30.

31.

32.

33.

34.

35.

36.

37.

38.

Ms. Freeman did not answer. l then reiterated to i\/lS. Freeman that my doctor submitted an
ADA accommodations recommending work from home.

l informed lVls. Freeman if the request was not going to be approved l would need the
company to state the reason for a denial.

l also requested a reason for denial, such as to state the undue hardship. There was no offer of
an alternative accommodation.

l\/ls. Freeman did not have an alternative recommendation to provide from Charter.
Sedgwick had a medical release signed by me authorizing Sedgwick to discuss my medical

condition as well as medical needs directly with my doctor.

l felt it unfair to ask me a non-medical professional to have such a conversation with my doctor.

This would leave me and my doctor at a disadvantage not knowing what the company could
offer as an alternative accommodation.

Charter did not and has not made an offer of an alternate accommodation to date.

I asked if the accommodation request was denied, if so what was the reason for denial and
what is being cited as ”undue hardship"?

Later, l received l\/|s. Freeman’s claim notes showing that she made numerous attempts to get
an answer form Charter and no response.

|V|s. Freeman informed Charter Human Resources director Kyla House that she would need to
escalate if she did not respond after several request.

l\/ls. House responded indicating she was checking with legal. Several other requests were
made after that response to charter requesting an answer and no response.

June 23, 2017 l\/|s. Freeman sent emai| to Charter indicating if she did not receive a response by

June 30, 2017 she would have to suspend my claim and no further action would be taken.

Case 3:18-cv-00657-GC|\/| Document 1 Filed 12/11/18 Page 12 of 21

 

 

 

 

39.

40.

41.

42.

43.

44.

45.

46.

47.

48.

49.

50.

51.

The same day on lune 23, 2017 l\/ls. Freeman received a denial from Charter for my claim of an
ADA accommodation to work from home.

LaRena Bush's ADA accommodation claim to work from home was also denied on the same
date. LuQuarn Moses ADA accommodation claim to work from home was also denied.

The reason Charter cited for denial was ”Charter has terminated the work from home
program". Charter has not stated a legitimate undue hardship.

l worked form horne approximately 2 1/1 years even after the company merger.

Charter proved they have the capability to accommodate and l proved l was able to do
essential functions of my job.

July 2017 l received a letter via FedEx reiterating the Sedgwick denial dated Ju|y 7, 2017 with a
directive to return to the office by August 11 2017 or file for short term disability.

(Charter seems to use short term disability in lieu of ADA accommodations) Charter stated
they Would engage in the interactive process and l\/ls. Brush received the same letter.

Per EEOC ADA accommodations are to be evaluated individually l find it strange that | and my
coworker Would be denied on the same date for'the same reason.

Also receive a directive to return to work on the same day as my coworker |V|s. Bush.

Charter did not act in good faith in the interactive process.

Also, What justification Would one have to deny a claim and then state the company would
engage in the interactive process after the fact. Per EEOC the interactive process is to occur
prior to a denial for an ADA claim.

Per the directive to return to work or file short term disability l opted to return to the office to
see if l Would be able to perform the essential functions of myjob.

Approximately2 weeks after l returned to work I began to experience symptoms of my

previous illness.

Case 3:18-cv-00657-GC|\/| Document 1 Filed 12/11/18 Page 13 of 21

""""

 

 

 

 

 

52.

53.

54.

55.

56.

57.

58.

59.

60.

61.

62.

63.

64.

65.

l went to my doctor and he monitored my condition for approximately 1 to 2 weeks and there
was no improvement
|Vly doctor informed me that l Was not going to be able to continue myjob because the job was
exacerbating my condition.
l then contacted Sedgwick to apply for short term disability and my doctor completed the
paperwork Which | submitted to Sedgwick.
There was a lot of back and forth with the paperwork and Sedgewick representative’s
challenging my doctor’s diagnosis.
This led my doctor to submit a statement explaining the need for short term disability as well
as submitting office records, medical condition, medication, etc.
Sedgwick denied my short term disability claim.
l then retained an attorney and the short term disability is currently being |itigated.
lVleanwhile my life was devastated, unable to pay rent, my car note and bills.
Unable to purchase food l had no recourse but to go to the Crisis center in ”Char|otte, North
Caro|ina to receive assistance to pay my electric bill and get food.
l\/ly car was repossessed and | was evicted from my home because Charter refused to
accommodate my illness via ADA accommodation or short term disability.
l worked for Charter 5 years and 10 months, a fully vested employee with every intention of
retiring from Charter.
l had no income and was forced to resign employment from charter so that l would be able to
access my Time Warner pensions to survive. [
l\/ledical benefits were terminated while l was still under medical treatment
At this point l had no choice but to return to l\/laryland to get assistance form my family and

seek medical assistance, Which l now have via l\/laryland State |Viedicaid.

Case 3:18-cv-00657-GC|\/| Document 1 Filed 12/11/18 Page 14 of 21

 

 

 

 

[H:
l

l'_
`»~,
`,_,
ij,
i¢,
l .'
l

66.

67.
68.
69.
70.

71.

72.

73.

74.

Plaintiff filed Civil Complaint in DC District Court (told that l could file in D.C. per the EEOC
Washington, D.C. headquarter office) where Charter has a large Government Affairs team that
primarily does business in Washington, D.C.

The denial of my ADA accommodations resulted in devastation to my life.

l was disabled within the meaning of the ADAAA.

Charter's denial of my request for a reasonable accommodation to work from home violated
the ADA.

Therefore, l am requesting the return of my pension, which | was forced to withdraw with full
retirement maturity which would be approximately $25,000.00.

IVly car was repossessed due to the denial of my ADA and short term disability and owes a debt
of $29,000.00 to General |\/lotors.

My doctor bill had gone unpaid Which is approximately $50,000.00-$75,000.00.

| also request damages to make my life whole again. I\/ly credit is no existent and without any
income unable to support myself and completely reliant on my family.

l am requesting $250,000.00 - $500,000.00, (earnings I would have made till retirement) to get

my life back on track and become whole. This amount would cover expenses and damages.

Dated: December 1, 2018 Respectfu|ly submitted,

aiiiiW

Nathaniel Cannon
10826 Smugglers Notch Ct

White Piains, iViD 20695

Case 3:18-cv-00657-GC|\/| Documentl Filed 12/11/18 Page 15 of 21

 

' l " '~ " 1 r, '~:"'i

Case 1:18~cv-00624-.]EB Document 19 Filed 11/15/18 Page 1 of 1

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

NATHANIEL CANNON,
Plaintiff,

V. Civil Action No. 18-624 (JEB)

CHARTER COMMUNICATIONS,

Defendant.

 

 

own

F or the reasons set forth in the accompanying Memorandum Opinion, the Court
ORDERS that:

1. Defendant’s Motion to Dismiss is GRANTED; and

2. The case is DISMISSED WITHOUT PREJUDICE.

IT IS SO ORDERED.

/s/ Jarnes E. Boasberg
JAMES E. BOASBERG

United States District Judge

Date: Novernber 15 2018

 

l
Case 3:18-cv-00657-GC|\/| Document 1 Filed 12/11/18 Page 16 of 21

 

Case 1:18-cv-00624-JEB Document 20 Fiied 11/15/18 Page 1 of 5

UNITED S'I`A'I`ES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

NATHANIEL CANNON,
Plaintiff,

v. Civil Action No. 18-624 (.]EB)

CHARTER COMMUNICATIONS,

Defendant.

 

 

l\/[EMORANDUM OPlNION

Pro se PlaintiffNathaniel Cannon brings this suit alleging that his former employer in
North Carolina, Defendant Charter Comrnunications, Violated the Americans With Disabilities
Act When it denied himrthe reasonable accommodation of Working from home. In now moving
to dismiss, Charter argues both that this Court has no personal jurisdiction over it and that the
Amended Complaint does not sufficiently allege an ADA claim. Without needing to address the
latter point, the Court Will dismiss the case Without prejudice as it has no basis to hale Charter
into a District of Columbia court.
I. Background

As this Opinion concerns only jurisdiction, the Court Will not linger on the particulars of
Cannon’s ADA claim. lt sets forth the facts as alleged in both the Amended Complaint and the
Opposition to Defendant’s Motion to Dismiss. § ECF Nos. 10 (Amended Complaint), 16
(Opposition); Brown v. Whole Foods Market Group, lnc., 789 F.3d 146, 151-52 (D.C. Cir. 2015)
(court should consider facts alleged in pro se plaintift’ s opposition to motion to dismiss).

“Plaintiff Worked at Charter Communications and [its predecessor] Time Warner Cable

in Charlotte, North Carolina[,] nom lanuary 6, 2012[,] to October 16, 2017[,] beginning in the

l
Case 3:18-cv-00657-GC|\/| Document 1 Filed 12/11/18 Page 17 of 21

 

 

 

i ' ' " .' ' "' ' " " j ,,,i:"'i
l , - l ,,,, , ,,,,,. l

Case 1:18-cv-00624-.]EB Document 20 Filed 11/15/18 Page 2 of 5

position of Retention Representative and ending [in the] position [oi] Order Ma;nagement
Scheduling Representative.” Opp. at 3~4. (As Plaintiff misnumbers the pages in his Opposition,
the Court will rely on the ECF pagination.) While there, he “developed additional chronic
medical eonditions,” including “hypertension, obstructive sleep apnea[,] . . . [v]ertigo and Sinus
Node Dysfunction with heart arrhythmia.” § at 4. After a surgery, he returned to work in
September 2014 and requested the accommodation of working from home. § Ain. Compl.,
‘l[ji 4, 6. He successfully did so for over two years, but following Time Warner’s sale to Charter,
his new employer terminated the work-from-home pro gram, requiring Cannon to return to the
office in 2017. l_d., jill 13-15. Feeling unable to perform the work in that environment he “was
forced to resign employment.” L, 11 63. This suit followed, and Charter now moves for
dismissal
II. Legal Standard

Under Federal Rule of Civil Procedure 12(b)(2), a defendant may move to dismiss a Suit
if the court lacks personal jurisdiction over it. The plaintiff bears the burden of establishing
personal jurisdiction, FC lnv. Gro. LC V. lFX Mkts., Ltd., 529 F.3d 1087, 1091 (D.C. Cir. 2008),

and its requirements “must be met as to each defendant.” Rush v. Savchuk 444 U.S. 320, 332

 

(1980). ln deciding whether the plaintiff has shown a factual basis for personal jurisdiction,
courts resolve factual discrepancies in his favor. W Crane v. N.Y. Zoological Soc’v, 894 F.2d
454, 456 (D.C. Cir. 1990). When personal jurisdiction is challenged, “the district judge has
considerable procedural leeway in choosing a methodology for deciding the motion.” 5B

Charles A. Wright & Aithur R. Miller, Federal Practice & Procedure § 1351 (3d ed. 2004). The

2
Case 3:18-cv-00657-GC|\/| Document 1 Filed 12/11/18 Page 18 of 21

 

ci ;,,':, " rt l ~ ' ' ' '
i »'

Case 1:18-cv-00624-JEB Document 20 Filed 11/15/18 Page 3 of 5

court may rest on the allegations in the pleadings, collect affidavits and other evidence, or even
hold a hearing l_d.
l]I. Analysis

There are two types of personal jurisdiction that a plaintiff may invoke: general and
specific. Each must meet the requirements of the Constitution’s Due Process Clause. §

United States V. Ferrara 54 F.3d 825, 828 (D.C. Cir. 1995). Cannon here appears to rely

 

exclusively on the former

The Due Process Clause permits general jurisdiction when a non-resident defendant
maintains sufficiently systematic and continuous contacts with the forum state, regardless of
whether those contacts gave rise to the claim in the particular suit. § Helicopteros Nacionales
de Colornbia, S.A. v. Hall, 466 U.S. 408, 414~15 (1984). General jurisdiction is appropriate
based on “only a limited set of affiliations with a forum,” all of which are tantamount to

Defendant’s domicile § Daimler AG v. Bauman 571 U.S. 117, 137 (2014). For corporations,

 

general jurisdiction may be asserted if the forum is one in which the corporation is “‘fairly
regarded as at home,”’ which has been defined as generally being either its “place of
incorporation” or its “principal place of business.” Id (quoting Goodyear Dunlop Tires
Operations. S.A. v. Brown, 564 U.S. 915, 924 (2011)).

On this score, Cannon alleges that “Charter has a Government Affairs office in the
District of Colnmbia conducting business on behalf of Charter Communications by Charter
employees.” Opp. at 2. That is insufficientj as it cannot be said that Defendant is “fairly
regarded as at home” in the District. § QAU, 571 U.S. at 137-39 (“[T]he inquiry under
Goodyear is not whether a foreign corporation’s in-f`orum contacts can be said to be in some

sense continuous and systematic, it is whether that corporation’s affiliations with the State are so

3
Case 3:18-cv-00657-GC|\/| Document 1 Filed 12/11/18 Page 19 of 21

 

 

 

 

 

,,,,,, l , ': ,

Case 1:18-cv-00624-JEB Document 20 Flled 11/15/18 Page 4 of 5

continuous and systematic as to render [it] essentially at home in the forum State.”) (intemal
quotations and citations omitted). ln fact, Charter avers that it “is a Delaware limited liability
company. . . and has its principal executive offices . . . [in] Stamford, Connecticut.” ECF 13-2
(Declaration of Bradley P. Nelson), il 6.

ln any event, even if Plaintiff could demonstrate that Defendant had sufficient contacts

 

with the District, he still would not satisfy the service requirements of D.C. law. A foreign
defendant must be served “in the District”` for the exercise of general jurisdiction S_ee_ D.C.
Code § 13-334(a). “Where the basis for obtaining jurisdiction over a foreign corporation is § 13-
334(a), . . . a plaintiff who serves the corporation by mail outside the District is ‘foreclosed nom

575

benefitting from [the statute’s] jurisdictional protection Gorman v. Ameritrade Holding Corp.,
293 F.3d 506, 514 (D.C. Cir. 2002) (quoting Everett V. Nissan Motor Corp., 628 A.2d 106, 108
O).C. 1993)); see also Gowens v. Dyncorp, 132 F. Supp. 2d 38, 42 (D.D.C. 2001) (service at
defendant’s Virginia headquarters). Here, it appears that Plaintiff did not serve Defendant in the
District. § ECF No. 5 (Service Affidavit). The Court, consequently, may not exercise general

jurisdiction over it via § 13-334(a).

Plaintiff` does not argue that, in the alternative, specific jurisdiction could apply, and he is

 

right to so abstain Specific jurisdiction permits a court to adjudicate those “issues deriving
from, or connected With, the very controversy that establishes jurisdiction.” Goodyear, 564 U.S.
at 919 (citation omitted). ln other words, specific jurisdiction exists where a claim arises out of
the non-resident defendant’s contacts with the forum state. There is no allegation here that
Charter’s failure to accommodate arose or had any connection with employees in its D.C. office.
As there is no basis for personal jurisdiction over Defendant, the Court will dismiss the

case and permit Plaintiff to refile in a permissible court - e.g., one in North Carolina.

4
Case 3:18-cv-00657-GC|\/| Document 1 Filed 12/11/18 Page 20 of 21

 

Case 1:18-cv-00624-JEB Document 20 Filed 11/15/18 Page 5 of 5

IV. Conclusion
The Court will, accordingly, grant Defendant’s Motion. A separate Order consistent with
this Opinion will issue this day.

/s/ l ames E. Boasberg
JAMES E. BOASBERG

United States District ludge

Date: Novernber 15 2018

 

5
Case 3:18-cv-00657-GC|\/| Document 1 Filed 12/11/18 Page 21 of 21

 

